JUSTICE BARRY, dissenting: In all of these cases no verification of certification was filed by the arresting officer, thus distinguishing these cases from People v. Morrison (1987), 155 Ill. App. 3d 1088. However, here the State offered to cure the absence of a sworn report with sworn testimony at a hearing held before the effective date of the suspension or, in three of the cases, at a hearing which had been postponed beyond the date of the suspension upon motion of the defendant. I believe the determinative issue in all of these cases is whether the officer’s failure to swear under oath to the correctness of his report can be cured by allowing the officer to swear to the report at the hearing. That same question was decided by this court in favor of the State in People v. Newberry (1984), 121 Ill. App. 3d 1069, 460 N.E.2d 776, where the defendants had refused to submit to a breath analysis test. Under section 11 — 501.1 of the Vehicle Code in effect at that time (Ill. Rev. Stat. 1981, ch. 95x/2, par. 11 — 501.1(c)), the defendants were notified by the circuit clerk that their driving privileges would be suspended unless a hearing was requested within 28 days. A consolidated hearing was requested, and the defendants moved for dismissal on the ground that the report of the arresting officer in each case was not sworn to before a notary public or the circuit clerk. The State sought to amend the reports by allowing each arresting officer to swear to the report at the hearing, and testimony was presented by each of the arresting officers. The trial court granted the defendants’ motion to dismiss and denied the State’s motion to amend. On appeal, we reversed. Relying upon People v. Rehfeldt (1982), 103 Ill. App. 3d 368, 431 N.E.2d 450, we held that sworn testimony cures the failure to file a sworn report with the clerk and that a motorist who submits to the court’s jurisdiction will not be deprived of any due process rights if the report is sworn to by the arresting officer prior to the commencement of the hearing. Defendants have argued that People v. Newberry does not control here because the statute in Newberry provided for a suspension of driving privileges after 28 days unless a hearing was requested, while the present statute mandates an “immediate suspension.” The majority accepts this argument and attempts to distinguish all cases decided under the prior statute. However, at the time of these suspensions, the applicable statute provided for a 46-day waiting period before the effective date of the suspension. In all of the cases here, the defendants either received a circuit court hearing before the suspension took effect or the delay was the result of the defendant’s motion for continuance. Thus, the actual effect of the current statute is no different than the one considered in People v. Newberry and People v. Rehfeldt. In People ex rel. Eppinga v. Edgar (1986), 112 Ill. 2d 101, 492 N.E.2d 187, the Illinois Supreme Court upheld a similar summary procedure provided in section 6 — 206 of the Illinois Vehicle Code (Ill. Rev. Stat. 1983, ch. 951/2, par. 6 — 206). There, the Secretary of State was authorized to revoke the defendant’s license prior to trial on charges of driving under the influence of alcohol in those cases where the incident leading to the charge resulted in serious bodily injury. The supreme court held that due process does not mandate a hearing prior to the deprivation of the privilege of driving a motor vehicle. In holding that the governmental interest in highway safety was sufficient to justify a summary revocation, the court said: “[T]he safety hazard is drunk drivers. It is clear that a serious threat to human life and well-being is posed by those drivers. (See People v. Bartley (1985), 109 Ill. 2d 273, 285, 93 Ill. Dec. 347, 486 N.E.2d 880.) While drunk driving and its consequences represent one of our society’s gravest problems, it should not be overlooked that it is a problem that at least in part is remediable. A summary revocation of driving privileges both deters drunk driving and removes drunk drivers from public roads.” People ex rel. Eppinga v. Edgar (1986), 112 Ill. 2d 101, 110-11, 492 N.E.2d 187, 191. Although the procedure for summary suspension contained in section 11 — 501.1 of the current Illinois Vehicle Code is less drastic than the discretionary authority to revoke upheld by the Illinois Supreme Court in People ex rel. Eppinga v. Edgar, the public policy argument is the same. I would reverse the dismissal order entered by the trial court in each of the cases herein, and I would reinstate the suspension of the driver’s licenses.